Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
A specific LSD inhibitor with specific structure: e.g. clorgyline; or L-deprenyl; or isocarboxazid; or ayahuasca; or nialamide; or iproniazide; or iproclozide; or moclobemide; or phenelzine; or tranylcypromine; or toloxatone; or levo-deprenyl; or harmala; or brofaromine; or befloxatone, or lazabemide; or selegiline hydrochloride; or dimethylselegilene; or safinamide; or rasagiline; or bifemelane; or desoxypeganine; or harmine; or linezolid; or pargyline; or dienolide kavapyrone desmethoxyyangonin; or 5-(4-Arylmethoxyphenyl)-2-(2-cyanoethyl)tetrazoles; or a specific compound of XII (by providing specific structure of Ar1, Ar2, R1, R2, R3, and specific values of m and n), or a specific compound of XIIa (by providing specific structure of Ar1, Ar2); or the compound of claim 130; or a specific proteinaceous molecule of formula XIX (by providing specific amino acid sequences, e.g. SEQ ID NO: 1, or 2, or 3); or other specific LSD inhibitor encompassed by claims 124-135. 
A specific PD-1 binding antagonist: e.g. nivolumab; or pembrolizumab; or lambrolizumab; or pidilizumab; or other specific antagonists encompassed by claims 124, or 140-142. 

The inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The claims lack unity of invention because even though the inventions of the claims require the technical feature: a method of enhancing T-cell function in a subject, wherein the subject is resistant to a PD-1 antagonist, the method comprising administering concurrently to the subject a LSD inhibitor and a PD-1 binding antagonist, to thereby enhance T-cell function in the subject. This technical feature is not a special technical feature as it does not make a contribution over the prior art Hermann (Hermann, Annals of Oncology, Volume 28, Supplement 5, September 2017, page v421). 
Hermann teaches that despite successes in the treatment of melanoma patients with checkpoint inhibitors (CI), majority of patients do not respond to CI alone and a high unmet medical need remains for these patients. One promising approach is to enhance the immunogenicity and alter the tumor microenvironment from an immune-deserted to an inflamed phenotype with combination therapy. See § Background.
Hermann teaches that tumor bearing animals (CT26 & C38 syngenic models) were treated with 4SC-202, an oral clinical stage combined HDAC class I/LSD1 inhibitor, or CIs PD-(L)-1 alone and in combination. Tumor growth was assessed continuously and after approx. 2 weeks of treatment tumors were excised and analyzed by flow cytometry and gene expression profiling. See § Methods.
Hermann teaches that 4SC-202 treatment led to an increase of MHC molecules and enhanced expression of inflammatory markers like IFN-γ and various chemokines in tumors. Detailed analysis of the tumors revealed that 4SC-202 strongly altered the immune cell composition; particularly the number of cytotoxic T cells (CTL) was markedly increased. Importantly, subsequent combination treatment of 4SC-202 with CIs in syngenic animal models showed a strong synergistic effect resulting in significant longer survival in both models leading to 55% of tumor free animals (C38 model). See § Results.
Hermann teaches that in an upcoming study, patients with advanced melanoma who are refractory/non-responding to anti-PD-1 antibodies will be treated with 4SC-202 plus anti-PD1. These patients do not only represent a population with a high unmet medical need but melanoma also represents a model tumor for immunotherapy in general and CI in particular. We hypothesize that addition of 4SC-202 to anti-PD-1 antibody treatment may lead to increased immunogenicity of the tumor, an inflamed tumor microenvironment and ultimately to clinical benefit in anti-PD-1 refractory/non-responding advanced-stage melanoma patients. See § Conclusions.
Therefore, the technical feature linking the inventions does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642